Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Dodd on November 22, 2021.

14 (Currently amended). The system of claim [[1]]11, wherein instructions configured to access a camera image comprise instructions configured to: 
receive a video stream from a camera; and 
access the camera image from the video stream.

19 (Currently amended). The system of claim [[1]]11, wherein instructions configured to divide the contents of the selected bounding box into a plurality of variably sized color clusters comprise instructions configured to derive the plurality of variably sized clusters using an unsupervised learning technique.  

20 (Currently amended). The system of claim [[1]]11, wherein instructions configured to divide the contents of the selected bounding box into a plurality of variably sized color clusters within the bounding box comprise instructions configured to represent each pixel in the bounding box in a five dimensional space including a Red dimension, a Green dimension, a Blue dimension, an X dimension, and a Y dimension.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
the present invention is directed to a system/method for detecting vehicle and color “selecting a bounding box indicative of a specific vehicle type from the one or more scored bounding boxes based on calculated confidence scores and taking into account the image content and the image characteristics; accessing a cluster configuration setting defining that bounding boxes are to be divided into a specified number of color clusters; dividing the contents of the selected bounding box into a plurality of variably sized color clusters within the bounding box based on color differentiation between pixels within the bounding box and in accordance with the cluster configuration setting; for each variably sized color cluster included in the plurality of variably sized color clusters: matching a color to the variably sized color cluster based on color values of pixels contained in the color cluster; and - Page 36 -Docket No. 1066-US-NPdetermining a corresponding percentage of the bounding box area represented by the variably sized color cluster; and deriving a vehicle color from the matched colors and corresponding percentages”.

The closest reference Chan et al. discloses a system/method for detecting vehicle and color. However, it failed to teach the system wherein selecting a bounding box indicative of a specific vehicle type from the one or more scored bounding boxes based on calculated confidence scores and taking into account the image content and the image 

The prior arts of record fail to teach, or obvious to teach, a system/method for detecting vehicle and color wherein “selecting a bounding box indicative of a specific vehicle type from the one or more scored bounding boxes based on calculated confidence scores and taking into account the image content and the image characteristics; accessing a cluster configuration setting defining that bounding boxes are to be divided into a specified number of color clusters; dividing the contents of the selected bounding box into a plurality of variably sized color clusters within the bounding box based on color differentiation between pixels within the bounding box and in accordance with the cluster configuration setting; for each variably sized color cluster included in the plurality of variably sized color clusters: matching a color to the variably sized color cluster based on color values of pixels contained in the color cluster; and - Page 36 -Docket No. 1066-US-NPdetermining a corresponding percentage of the bounding box area represented by the variably sized .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668